COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                                §

                                                §
 IN RE: MARIA MENDOZA,                                        No. 08-10-00360-CV
                                                §
                  Relator.                             AN ORIGINAL PROCEEDING IN
                                                §
                                                                  MANDAMUS
                                                §

                                                §

                                  MEMORANDUM OPINION

       Pending before the Court is a joint motion to dismiss this original proceeding. The motion

is granted, and the proceeding is dismissed. The previously filed motion to dismiss for lack of

subject matter jurisdiction is denied.



                                              GUADALUPE RIVERA, Justice
March 9, 2011

Before Chew, C.J., McClure, and Rivera, JJ.